Biggs, J.
(concurring). — There is a clear distinction between the attempted exercise of an unlawful jurisdiction and the erroneous exercise of a lawful one. * * * Thus in the case at bar, if the statute had imposed on the relator the duty of attending the circuit court of the city of St. Louis, and had failed to provide any compensation therefor, and the circuit judges in general term had nevertheless made an allowance for such services, that would have been an assumption of an umlawful jurisdiction, and hence the allowance would have been a nullity. If such had been the case, the appellant would have been justified in refusing to draw a warrant for the amount, and the courts could not have compelled him to do so. State v. Halladay, 70 Mo. 137; State v. Oliver, 50 Mo. App. 217; State v. Heege, 40 Mo. App. 650; State v. Buchanan, 41 Mo. 254; State v. Walker, 80 Mo. 610; Crouch v. Plummer, 17 Mo. 420. But the statute imposes the duty on the relator to attend the court, and it provides for his compensation therefor. The jurisdiction to determine the extent of his services and the amount to which he is entitled is vested in the judges of the circuit court in general term. In the discharge of these duties the circuit judges must construe and apply the statute and *658hear evidence as to the justice of the claim. As to these matters they exercise a lawful jurisdiction, and their decision thereon is final and conclusive, both under the statute and the general law. People v. Lawrence, 6 Hill (N. Y.), 244. They decided that the relator was entitled to compensation for constructive attendance on each of the divisions of the circuit court, although it was conceded that he attended on none of them. I can not concur in such a construction of the statute. Under it the relator will receive annually $5,000 or $6,000 for nothing. But as before stated, I consider the action of the circuit judges in the premises final and conclusive. I therefore concur in affirming the judgment.